Case: 18-12721   Date Filed: 01/09/2019   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-12721
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 1:16-cr-00341-MHC-CMS-6



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

FRANCO TEZA MENDEZ,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (January 9, 2019)

Before MARTIN, ROSENBAUM, and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 18-12721     Date Filed: 01/09/2019   Page: 2 of 2


      Dennis C. O’Brien, appointed counsel for Franco Teza Mendez in this direct

criminal appeal, has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the entire

record reveals no arguable issues of merit on direct appeal, counsel’s motion to

withdraw is GRANTED, and Teza Mendez’s convictions and sentences are

AFFIRMED.




                                          2